J-S18010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 J.W.                                     :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                     Appellant            :
                                          :
                                          :
               v.                         :
                                          :
                                          :
 B.S.                                     :     No. 97 MDA 2022

             Appeal from the Order Entered December 16, 2021
     In the Court of Common Pleas of Lycoming County Civil Division at
                             No(s): 12-21,583


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED: AUGUST 23, 2022

        J.W. (“Father”) appeals from the trial court’s December 16, 2021 order

that, inter alia, awarded B.S. (“Mother”) and Father shared legal custody of

their four children: H.W. (born in March of 2012), A.W. (born in March of

2013), M.W. (born in April of 2015), and J.W. (born in July of 2016)

(collectively “Children”). The order further directed that Father and Mother

shall share physical custody of A.W., M.W., and J.W., on a week-on/week-off

basis, and that Mother shall have sole physical custody of H.W. until such time

as his counselor evaluates his behavioral health and issues a report

recommending a time schedule and steps for restarting Father’s custodial time

with H.W. After careful review, we vacate and remand.

        By way of background, Mother and Father were never married and it is

unclear, based on our review of the record, when their romantic relationship

ended. Prior to the trial court’s December 16, 2021 order, Father and Mother
J-S18010-22



shared physical custody of M.W. and J.W. on a week-on/week-off basis,

Mother had sole physical custody of H.W., and Father had primary physical

custody of A.W., with A.W.’s spending every other weekend with Mother. N.T.,

12/7/21, at 27.      At the time of the custody trial, Father sought primary

physical custody of Children, with Mother’s having custody of them every other

weekend. See id. at 38-39; Father’s Brief at 5.

        The custody trial took place on December 7, 2021, where Father was

represented by counsel and Mother proceeded pro se. There, Father called

Britney Spangler, an assessment caseworker with Lycoming County Children

and Youth, to testify. N.T., 12/7/21, at 4. She explained that she had two

involvements with the family in October of 2021. Id. In the first involvement,

Ms. Spangler investigated an allegation of physical abuse against Father with

respect to J.W.      Id. at 5.     Ms. Spangler said that Father was “very

cooperative[,]” and — after interviewing J.W. in private — Ms. Spangler

determined that the allegation was unfounded. Id.

        In her second involvement with the family, Ms. Spangler recounted that

she “was called in for substance abuse concerns for Mother, inappropriate

discipline at Mother’s home[,] and inadequate nurturing and affection and that

allegation was involving Mother’s boyfriend, [T.K.]” Id. Ms. Spangler recalled

that:
        [I]t was difficult to get in contact with Mother, I was not able to
        contact her by phone multiple times. When I did arrive at her
        home on November 4th, [2021,] I explained who I was and I
        explained the allegations. She demanded that I tell her what date



                                       -2-
J-S18010-22


     [they occurred,] and I told her [that] I was not able to disclose
     that due to confidentiality reasons.

     Mother then stepped out on[to] the porch and got in my face and
     became very hostile. She had requested that I contact police to
     assist me so I told her not to leave and I would do so. I did walk
     away from the home just for my own safety and the safety of my
     coworker that was with me.

     We contacted Williamsport Police. … [T]hey arrived like 20
     minutes later and we returned to the home[,] and Mother had left
     the house with the children and I wasn’t able to gain access.

     And then on the 10th of November [of 2021,] I contacted Father
     and explained … [that] I was over my deadline and I really needed
     to see the kids even though he wasn’t listed as a party and only
     as a parent[,] but Father was very welcoming, told me, absolutely,
     come up and see all the kids. I went up but my victim child was
     [H.W.,] and he was not at Father’s house. But when I observed
     the kids, the other children at Father’s house, the home was clean,
     was appropriate, and Father had, like, a two[-]hour notice that I
     was coming but the home was clean, it was appropriate, he was
     very welcoming, very inviting into the home.

     After I left Father’s home[,] I then went and contacted a male
     caseworker from our Crisis Unit and he assisted me at Mother’s
     home. It took a lot of convincing for Mother to allow both me and
     my coworker … into the home. Once we did gain access, [Mother’s
     boyfriend, T.K.,] was on the phone and he was screaming that I
     don’t have the right to interview [H.W.] one-on-one. I was
     explaining that that’s my role and my job is just to make sure that
     the kids are safe.

     So[,] eventually[,] I was able to speak to [H.W.] upstairs alone in
     the bedroom. And in the bedroom, they are all sleeping in the
     one master bedroom. There are two toddler beds and a mattress
     that [J.W.] – let me say it this way, everyone but [A.W.] sleeps in
     there including Mother and Mother’s paramour. There was also
     alcohol found around the bed[’s] side. There was some clutter in
     the home as well. [A.W.] sleeps in a separate bedroom[,] which
     [H.W.] was able to show me[,] which was deemed appropriate.

     I asked Mother if she needed any assistance with cleaning out the
     other bedroom, getting beds for the kids, getting anything like
     that, and she told me, no, she didn’t need anything from [Children
     and Youth Services (“CYS”)]. And I told her this can’t be a

                                    -3-
J-S18010-22


     permanent thing, it has to be a temporary setting, the sleeping
     conditions, but … it wasn’t unsafe, just borderline marginally
     appropriate. So I did make that allegation valid.

     [H.W.] does have some behavioral problems [and] … he’s been
     recommended for a psychological [evaluation,] which Mother had
     not followed through with…. [H.W.] … reports to me that he does
     have a lot of anger and sometimes he just doesn’t know how to
     express himself. … [T]hroughout CYS involvement, Mother has
     always been provided with the knowledge and resources to help
     [H.W.] with his behaviors and Mother has not followed through on
     any of them.

Id. at 6-8. When asked if she thinks H.W. suffers because of Mother’s failure

to secure psychological assistance for him, Ms. Spangler responded:
     I do. [H.W.] portrays his Father as this person who drinks and,
     you know, beats him. And I said, [H.W.], that’s not what’s
     happening … with your other siblings and things like that. So he
     seems to have this different perception and I’m not sure that he
     came to that conclusion on his own.

     So some assistance and some individualized services for [H.W.,]
     I think would be extremely beneficial for his well[-]being.

Id. at 8-9. Further, when asked if she has any concerns for Children if they

are with Father, Ms. Spangler answered no. Id. at 9. However, when asked

the same question with respect to Mother, Ms. Spangler indicated that she is

concerned with “the lack of services and the lack of follow[-]through with

Mother, her hostility with service providers that are just there to help…. And

obviously, the sleeping arrangement would be a concern, again, not unsafe

but marginally appropriate.” Id.

     Paternal grandmother, D.P.C. (“Paternal Grandmother”), testified next.

Aside from Children, she stated that Father resides with her, along with

Father’s fiancé, A.E., and their child, N.W. Id. at 11, 13. When Children are



                                    -4-
J-S18010-22



in Father’s care, Paternal Grandmother says that she helps Father care for

them. Id. at 11-12. She described that “Father and [A.E.] both do homework

with [Children], they read to them, [and] they sit and play games with them.

The interaction is a really family[-]oriented situation.   … They prepare the

meals.   We always have a sit[-]down[-]at[-]the[-]table meal.”       Id. at 12.

Paternal Grandmother also explained that, at her house, she has a bedroom,

N.W. has a bedroom, J.W. has a bedroom, Father and his fiancé have a

bedroom, A.W. has a bedroom, and M.W. and H.W. share a bedroom. Id. at

13-14.

      Erika Bischoff, a trauma therapist at Crossroads Counseling, was called

to testify next. She explained that H.W. and A.W. were referred to her by the

Guardian Ad Litem (“GAL”) and Father in September of 2021. Id. at 17-18.

Ms. Bischoff relayed that Mother was responsible for setting up appointments

for H.W., and that while Mother was cooperative, Ms. Bischoff “didn’t always

get a response when I needed it to schedule[,]” and therefore, there were

lapses between H.W.’s appointments.       See id. at 18-19.    Though therapy

sessions typically are supposed to occur once a week, Ms. Bischoff stated that

she has seen H.W. five times since September 2021.             Id. at 18.    In

comparison, Ms. Bischoff said that Father sets up appointments for A.W., and

Ms. Bischoff has “seen [A.W.] every week … since we started.” Id. at 20. Ms.

Bischoff conveyed that A.W. is “doing well in school, she’s doing well socially,

[and] she enjoys her gymnastics[,]” but Ms. Bischoff noted that A.W. has

expressed “some anxiety related to how she feels at [Mother’s] house, [and]

                                     -5-
J-S18010-22



her interactions with [H.W].     [H.W.] seems to be very aggressive, both

verbally and physically, to her and the other siblings in the home. And she

has a lot of difficulty sleeping there or she reports that she does.” Id. When

asked about any concerns she has regarding H.W., Ms. Bischoff stated that

she “need[s] to build some more engagement with him and kind of establish

a relationship to really get to know him a little bit better. When he was in[-

]person at our office, he was pretty verbally aggressive and pretty wound[-

]up with his responses….” Id. at 21.

      Next, Father’s fiancé, A.E., testified. She confirmed that she lives with

Father, and that they have a three-year-old child together, N.W. Id. at 22-

23. A.E. relayed that she helps care for Children when they are in Father’s

custody, and that she has a good relationship with them. Id. at 23. A.E. also

noted that Children have bonded with N.W. Id. at 24. On cross-examination,

Mother accused A.E. of “putting [her] hands on” Children, which A.E. denied

doing.   Id. at 24.   Later, on redirect examination, A.E. recalled a custody

exchange where Mother allegedly attacked her, shoving A.E. to the ground

and spitting in her face. Id. at 25-26.

      Father testified after A.E. He estimated that he has not seen H.W. since

March or April of 2021. Id. at 27. He recounted that H.W. had alleged that

Father had beat him, though subsequent Protection From Abuse (“PFA”)

proceedings against Father were dismissed and CYS found that the allegations

were unfounded. See id. at 29, 45. Since the PFA was dismissed, Father said

he has tried multiple times to speak to H.W., but Mother would not let Father

                                     -6-
J-S18010-22



speak to H.W. and instead told Father to not “ask me about my son, leave me

alone about my son, you’re a child beater, you’re a piece of crap.” Id. at 29.

Father remembered that Mother once sent him a video from H.W., in which

H.W. said he does not like Father and wants nothing to do with him.        Id.

Father represented that he is willing to engage in therapy with H.W., and that

it is his goal to restore the relationship with him. Id. at 28.

      Father says that Mother harasses Father out of the blue and has made

death threats against him, such as “I can’t wait until your last breath. I will

shit and piss on your grave. If the judge would ask me if I want you dead[,]

I would tell him yes.” Id. at 30. Father corroborated that Mother attacked

A.E. and him at a custody exchange when Children were present, and

indicated that Mother causes a scene at many of the custody exchanges. Id.

at 30-31.    When Mother attacked Father and A.E. at the one custody

exchange, Father recalled that Children “were screaming, they were upset, …

they didn’t know what was going on.” Id. at 31.

      With respect to A.W., who Father had primary physical custody of at the

time of trial, Father said she is doing great, has missed minimal school in his

care, and has developed a routine in the year that he has had her. Id. at 31-

33. Regarding J.W. and M.W., Father stated that he ensures that they go to

bed early and arrive at school on time during his periods of custody. Id. at

33-34. According to Father, during Mother’s periods of custody, Children “are

not in school, they are not present. If they are there, they are late because I

get phone calls constantly saying that your child is absent. … Their homework,

                                      -7-
J-S18010-22



their backpacks are always overflowing with work [from the] previous week.”

Id. at 34. Father also testified that he recently learned from the GAL that

Mother withdrew H.W. from public school without consulting him. Id. at 35.

      With respect to medical appointments for Children, Father represented

that Mother will make appointments for them during Father’s custodial time

and will not mention the appointments to Father until the last minute. Id. at

36-37. Father also complained that Children do not brush their teeth when

they are in Mother’s care. Id. at 37-38.

      On cross-examination, when asked why H.W. would tell Mother that

Father is abusing him, Father said that he thinks H.W. is “being coached.” Id.

at 44. Father also denied abusing H.W. Id.

      The next witness to testify was Rebecca Grove, J.W.’s kindergarten

teacher. Ms. Grove testified that, in the first quarter of the school year, J.W.

“was absent a lot more than I’d like to see.” Id. at 49. Ms. Grove related

that, during the weeks J.W. was with Mother, J.W. was tardy frequently or

absent, and on the weeks that J.W. was with Father, J.W. was at school on

time. Id.

      The GAL, Angela Lovecchio, was called as the next witness. She stated

that she has been working with the parties since August of 2021. Id. at 51.

The GAL testified that her interaction and involvement with Father has been

very good. Id. The GAL recounted meeting with H.W. and stated that she

found his allegations that Father had hit him to be incredible. Id. at 52-54.




                                     -8-
J-S18010-22



The GAL opined that Mother is trying to drive a wedge between H.W. and

Father, recalling:
       [Mother] took a video of [H.W.] where [H.W.] is saying, look, I
       don’t want to see you, [Father], I don’t like you so just leave it
       alone, or something like that. And I thought … for [Mother] to
       send that to [Father], I just thought that was not appropriate. I
       thought that was feeding into – he’s – how old is he, like, nine or
       ten? He was born [in] 2012[,] so he’s 11, am I right? I don’t
       know.[1] Anyway[,] he’s in fourth grade so I felt like it wasn’t
       appropriate for her to do that, … to make a video and send it to
       [Father]. … [T]hat’s not the relationship that should occur
       [between a mother and a son].

       And also when I would go and talk, [Mother’s boyfriend, T.K.,]
       would be there and [T.K.] … was full into it that [H.W.] was beaten
       by Father and … they were just dead set against [Father]. So[,]
       as I kept going to see [Mother], … I said there’s something terribly
       wrong here because she’s not trying to re-engage [Father] and
       [H.W.], which I think [H.W.] needs. [H.W.] needs to know that
       his Father loves him, that’s the only way this relationship is going
       to work.

       And H.W. … swears, he gives the middle finger. I mean, while I
       was there…[,] [M.W.] said[,] “He’s giving me the middle finger
       right now. He’s giving me the middle finger.” And I’ve spoken
       with [A.W.], [A.W.] told me that’s what happens a lot and
       [Mother] does not redirect them. She doesn’t apparently do
       anything.

Id. at 54-55.

       The GAL also discussed the counseling received by H.W. and A.W., as

follows:
       [Father’s counsel:] Now [H.W.] was supposed to be involved with
       counseling[, as] we heard from the counselor?


____________________________________________


1At the time of the custody trial in December of 2021, H.W. was, in fact, nine
years old. See Order, 12/16/21, at 2 (setting forth that H.W. was born in
March of 2012).

                                           -9-
J-S18010-22


     [The GAL:] … [A psychologist did] an evaluation on [H.W.] and it
     was June 29th of 2021. And … really[,] the only important part
     here is that [the psychologist] recommend[ed] that [H.W.] be
     provided with outpatient counseling, that counseling should
     include both individual time for [H.W.] with his therapist and time
     for the therapist to meet with the parents. Hopefully[,] the
     therapist can assist in the process of helping [H.W.] feel better
     about visiting with … [F]ather.

     Okay. And even [the psychologist] says it is to … Mother’s credit
     that she wants [H.W.] to resume having a good relationship with
     … Father and seemed willing to facilitate that process. But, then
     when I … said … we need to get a therapist involved and I thought
     of Erika Bischoff right away because she is wonderful with
     children…. So I tried to get that instituted immediately and it was
     difficult because [H.W.] would only meet with her[,] or [Mother]
     would only allow [H.W.] to meet with her[,] while [Mother] was
     there. [Mother] was either off in the same room or she was there.
     She … wouldn’t allow or [H.W.] was not alone with [Ms. Bischoff]
     [sic] and … that was a problem. That was a real problem. There
     was such enmeshment. So I just felt like, first of all, you have
     this … report by [the psychologist,] saying you need to get
     therapy, and nope, and [Mother] had [H.W.], so there was no
     therapy at all until I pushed [Ms. Bischoff], and I pushed it.

     I went to [Mother’s] house, … I asked her to call [Ms. Bischoff]
     and she set up the time for [H.W.] to meet with her, same for
     [Father], because we thought it would be good for [H.W.] and
     [A.W.] to meet with [Ms. Bischoff], not so much the littles ones
     yet….

     [Father’s counsel:] In listening to … [Ms.] Bischoff’s testimony,
     [Father] seemed to be compliant with everything?

     [The GAL:] He was very compliant. I mean, I had gone to one of
     the therapy sessions and I was there with [A.W.], [Father] was
     not in the room and … we just talked and it was fine. And then I
     went downstairs and I spoke with [Father] alone while [A.W.] was
     upstairs with [Ms. Bischoff]. And it was at that point that …
     [Father] shed some tears that it was hard to take. I mean, the
     text messages [sent to Father from Mother] are relentless, they
     are horrific, they are venomous. I don’t think I’ve ever seen them.
     I don’t think I’ve ever seen them in a case. It didn’t matter who
     was on the text. There was a group text with [Ms.] Bischoff,



                                   - 10 -
J-S18010-22


     myself, [Mother] and [Father,] and even in those[, Mother] just
     let it loose.

     [Father’s counsel:] And [Mother] was less consistent with taking
     [H.W.] to the counseling sessions?

     [The GAL:] Oh, absolutely. There were times where [Ms. Bischoff]
     couldn’t get a hold of them or they would cancel and she was
     having a really difficult[] time. She just wanted to speak with
     [H.W.] alone.

     [Father’s counsel:] And you believe that’s detrimental to [H.W.]?

     [The GAL:] … [Y]es, I think he needs … counseling. I think he
     needs … Father. I think that’s a lot of the problem here, the anger.

Id. at 55-58.

     With respect to H.W.’s schooling, the GAL recalled:
     [Father’s counsel:] We learned that [Mother] withdrew [H.W.]
     from the public school setting, correct?

     [The GAL:] So I went up to the school again, I wanted to meet
     with [H.W]. I went and found out he was not there…[. T]here
     was actually a meeting at that point [with] … school [o]utreach,
     … CYS and I can’t remember who, it was somebody else from the
     school…[. T]hey talked on the phone with [Mother,] and I was
     there[,] … to tell her that … [H.W.] could not keep missing school,
     that she would eventually have to have a doctor’s excuse for him
     every time because [H.W.] … was having a hard time going to
     school. They would have these episodes out front where [H.W.]
     would scream and like hold onto [Mother’s] car for 45 minutes[,]
     and [Mother’s boyfriend (T.K.) w]ould be there and pick [H.W.] up
     and bring him into the school.

     And there was one time … [H.W.] kicked [a school employee] right
     in the groin. [H.W.] was just inconsolable and did not want to go
     into the school[,] and I could never really find out why. I know
     one time … [Mother] went into the school, … she wanted [Father’s]
     name removed from everything[,] and … the secretary, I believe,
     must have told her no and [Mother] called them bitches and [a
     school employee] came and said you [have] got to go. So it was
     right around that time[, Mother] just withdrew [H.W.] from school
     on her own and put [him] in a cyber school.



                                    - 11 -
J-S18010-22


      And I … was kind of stunned by that and I told [a school
      employee], I sent him a copy of the [c]ourt [o]rder that shows
      they have shared legal custody so I don’t know how the school
      allowed it.

      [Father’s counsel:] Based off your knowledge of [H.W.] and your
      interactions with him, do you think he’s going to thrive well in
      cyber school under [Mother’s] care?

      [The GAL:] No. He is in fourth grade, he needs to go to school,
      and if there’s a problem[,] it needs to be addressed why he doesn’t
      want to go to school. Is it because … he’s being fed this line that[,]
      if he goes[,] his Father’s going to be there and he’s going to get
      him? … [I]t’s incomprehensible to me. He should be going to
      school.

Id. at 58-59.

      The GAL stated that A.W. is doing great residing primarily with Father.

Id. at 59. When told that Mother wants to have A.W. half of the time and

asked if A.W. would do well in that situation, the GAL said that her

“recommendation is that the kids live primarily with [Father] until [Mother]

addresses whatever mental health issues she has because [Mother] hates

[Father].” Id. at 60. The GAL said she does not know how “you would ever

be able to coparent when you hate like that.       Because eventually the kids

know. The kids see it. They see it, it’s obvious.” Id. The GAL also expressed

fears that, with H.W. going to cyber school, the other Children will want to

stay home and go to cyber school. Id. The GAL additionally noted that A.W.

told her that Mother was moving, and the GAL did not know where Mother

was going to be living. Id. at 61.




                                     - 12 -
J-S18010-22



      Ultimately, the GAL recommended that Father have primary physical

custody of Children.    Id. at 62.   The GAL said this arrangement was in

Children’s best interests because:
      Father … has structure, … every night they come home, it’s a calm
      environment, … there’s not chaos except kid chaos. … [H]e checks
      their backpacks. They have dinner together, I’ve just popped in
      at that time and I’ve seen that. … [T]he kids go to school every
      day.

Id.

      Mother then called her boyfriend, T.K., to testify.    T.K. testified that

H.W. has told him that Father has punched him in the back, called him names,

and failed to feed him at night. Id. at 65. T.K. said that, while Mother and

T.K. have tried to encourage H.W. to talk to Father, H.W. has refused. Id. at

66.   According to T.K., H.W. has come to him on multiple occasions and

indicated that he “wishes [Father] would die and he wishes he could kill his

[Father]. And he told me multiple times that he wanted to commit suicide

because he doesn’t want to be around, he’s afraid to go back to his [Father’s].”

Id. at 68. However, T.K. indicated that he has “seen an amazing difference

in H.W.” since he has been enrolled in cyber school at home. Id. at 67.

      On cross-examination, T.K. conveyed that he was with Mother at the

custody exchange when she purportedly attacked Father and his fiancé, but

T.K. denied that Mother attacked anyone. Id. at 73, 77. Further, when asked

what actions he and Mother have taken to address H.W.’s suicidal issues, T.K.

responded that “[w]e’ve tried to take him to the hospital. We tried to get him

help. We took him to mental health. They keep basically telling us there’s


                                     - 13 -
J-S18010-22



nothing they can do until he harms himself.” Id. at 74. T.K. also confirmed

that he and Mother are moving; Mother is relocating to her mother’s house

and T.K. is moving closer to his work. Id. at 76.

      In addition, T.K. admitted that he and Mother have gotten into verbal

altercations and, during one argument, Mother smashed a truck window while

H.W. was present. Id. at 116-19. Further, after an argument, T.K. recalled

telling Father out of anger that Mother should not have custody of Children.

Id. at 115-16.

      Mother next called family friend, Fran Hort, to testify. Ms. Hort testified

that H.W. has told her on multiple occasions that he is very afraid of Father

and that Father beats him. Id. at 83. According to Ms. Hort, H.W. has said

that he wishes he was dead because he is afraid of Father and also expressed

the desire to kill Father. Id. Ms. Hort acknowledged that none of the other

Children have made similar claims that they have been abused by Father. Id.

at 83-84.

      Maternal grandmother, P.L. (“Maternal Grandmother”), testified after

Ms. Hort. Maternal Grandmother testified that H.W. has indicated that Father

hits him and calls him names, and that H.W. is scared to be around Father.

Id. at 85.

      Following   Maternal   Grandmother,     maternal    grandfather   —   S.L.

(“Maternal Grandfather”) — was called as the next witness.              Maternal

Grandfather said H.W. has told him numerous times about being pushed,

smacked, and man-handled by Father, and that he would sooner die than go

                                     - 14 -
J-S18010-22



back to Father. Id. at 86. Maternal Grandfather testified that M.W. has also

had a few reactions where he did not want to go back with Father. Id. at 88.

Further, Maternal Grandfather described that Mother and Father “are like oil

and water,” and cannot “get along for anything.” Id.

       Following Maternal Grandfather, Mother testified. She said, in May of

2021, H.W. told her about being verbally abused by Father, and then shortly

after that, she noticed bruises down his back and legs. Id. at 91, 94. She

stated that she then took H.W. to the hospital, and the hospital indicated it

was child abuse and reported it to the child abuse hotline. Id. at 91.

       Mother also described that H.W. has been “soaring” since he has been

in cyber school, and that she has seen a “huge turn around” in him. Id. at

92. She said that she took him out of public school “due to him being bullied

and also being mistreated by school staff.” Id. at 91-92. Mother went on to

detail that she has been taking H.W. to see a psychiatrist, who has put him

on medicine for anxiety and depression. Id. However, she shared that H.W.

still has nightmares about Father, and that he is afraid of Father. Id. at 92.

       In addition, Mother confirmed that she is moving in temporarily with her

parents, but noted Children will remain in the same school district. Id. at 97-

100.   At her parents’ house, Mother says she and the girls will share a

bedroom, and the boys will share their own room. Id. at 97-98. Mother also

testified that she recently obtained a new job, but suggested that Maternal

Grandmother and Maternal Grandfather would be able to watch Children. Id.

at 99-100.

                                     - 15 -
J-S18010-22



        On cross-examination, Mother explained that Children are late to school

because she has to deal with H.W.’s throwing fits in the morning. Id. at 100.

Mother also acknowledged that CYS determined that Father had not abused

H.W. Id. at 102-03. Nevertheless, she stated that she does not care what

CYS found because she knows Father abused H.W. Id. at 102. Moreover,

though Mother recognized that she and Father share legal custody of Children,

she admitted that she did not tell Father that H.W. was referred to a

psychiatrist, was prescribed medicine, and withdrew from public school and

enrolled in cyber school. Id. at 104-05. Regarding the video H.W. sent Father

indicating that H.W. wants nothing to do with him, Mother said she told H.W.

to send it to Father as proof that H.W. does not want to talk to him. Id. at

106. Mother also conveyed that she does not try to sit in on H.W.’s counseling

sessions with Ms. Bischoff but claimed that H.W. “will not do anything without

[her] present.” Id.

        Mother additionally admitted to sending Father certain text messages.

In the messages, Mother said, among other things, that she and H.W. hope

Father dies.     Id. at 107-09.2       Mother likewise conceded that she pushed


____________________________________________


2   One text message from Mother to Father stated:
        I treat you like shit because of how you are. I really do hope you
        fucking die. I hope you, your mom, [Father’s fiancé, A.E.,] and
        [Father’s stepdad,] Keith[,] die[,] that way I don’t have to deal
        with any of you. My kids would be better off without any of you,
        you fat fuck, good for nothing but laying on your back.
(Footnote Continued Next Page)


                                          - 16 -
J-S18010-22



Father’s fiancé, A.E., at a custody exchange and tried to hit Father, but said

it was because A.E. had a camera and was encroaching upon Mother’s

personal space in the midst of the COVID-19 pandemic, which made Mother

feel threatened. Id. at 111-12. At that exchange, Mother also alleged that

Father was “balling his fists up at me.” Id. at 111. Mother, however, denied

that every custody exchange has resulted in an argument. Id. at 110-11.

Last, Mother complained that Father takes Children to see doctors too often,

fails to fill her in on what is happening, and does not respond to her messages.

Id. at 110, 113-14.

       Next, Holly Erb — an assessment supervisor with Lycoming County

Children and Youth — testified. She stated that she is currently investigating

allegations made against Mother and T.K. pertaining to domestic violence and

____________________________________________


N.T., 12/7/21, at 108; see also id. at 97 (Mother’s identifying Keith as
Father’s stepdad). Another text message from Mother to Father said:
       It’s funny because [H.W.] wishes death on you everyday, that’s
       his own words because I wonder why [sic]. Because you beat him
       and belittle him. He’s such a sweet, handsome young man[,] no
       thanks to you. He’s changed so much since he hasn’t seen you or
       had to deal with you. If you died[,] he wouldn’t be sad, neither
       would 80 percent of the rest of the world. You’re a horrible F-ing
       person.
Id. at 108-09; see also id. at 109 (Mother’s stating to Father, via text
message, that “[y]ou think [you’re] tough but you’re not. You ain’t shit. You
think you have everyone on your side but you don’t. If the [j]udge asked me
if I wished death on you[,] I’m going to say yeah and I’m not the only one.
And after everything you did to me and my son[,] you will not win”); id. at
110 (Mother’s texting that “I hope you die a long painful death, bro. You’re a
stupid piece of shit and illiterate as fuck. … I hope you drop the fuck dead
where you stand”).


                                          - 17 -
J-S18010-22



inappropriate discipline, and noted that it has been reported that Mother and

T.K. are getting evicted.    Id. at 124-26.       Ms. Erb also discussed other

allegations and matters concerning Mother and Father. See id. at 126-28.

      Finally, the trial court interviewed Children. A.W. and M.W. indicated

that they wish H.W. would come back to Father’s house. Id. at 140, 154.

Additionally, A.W., J.W., M.W., and H.W. all conveyed that Mother and T.K.

fight. See id. at 137, 152-53, 164-65. In fact, M.W. stated that “[w]hen

[Mother] fights with [T.K.,] I worry [Mother] is going to get hurt[,]” and J.W.

shared that “[w]hen [Mother] fights[,] I cry.” Id. at 153. J.W. also said she

worries that Mother is going to go to jail. Id.

      Following the custody trial, the trial court issued an order, in which it

determined, inter alia, that Mother and Father shall share legal custody of

Children, and physical custody of A.W., M.W., and J.W., on a week-on/week-

off basis. See Order, 12/16/21, at 2. The trial court also directed that Mother

shall have sole physical custody of H.W. until such time as his counselor

evaluates his behavioral health and issues a report recommending a time

schedule and steps for restarting Father’s custodial time with H.W. Id. at 2,

3.

      Thereafter, Father filed a timely notice of appeal, but failed to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), contemporaneously with his notice of appeal as required by Rule

1925(a)(2)(i). See Pa.R.A.P. 1925(a)(2)(i) (“In a children’s fast track appeal

… [t]he concise statement of errors complained of on appeal shall be filed and

                                    - 18 -
J-S18010-22



served with the notice of appeal.”).     On January 25, 2022, the trial court

directed Father to file a concise statement within 21 days, i.e., no later than

February 15, 2022.     Problematically, the original trial court docket did not

reflect that Father filed a concise statement in accordance with the trial court’s

order. Consequently, this Court issued a rule to show cause as to why Father’s

appeal should not be dismissed for waiver of all issues due to his failure to file

a concise statement. Father filed a response, along with a time-stamped copy

of his concise statement, demonstrating that he had timely filed his concise

statement on February 11, 2022. This Court then ordered the trial court to

amend the trial court docket to reflect that Father had filed his concise

statement on February 11, 2022, and we discharged the rule to show cause.

The trial court issued a Rule 1925(a) opinion on February 17, 2022.

      Presently, Father raises one issue for our review:

      Whether the court improperly weighed the custody factors in
      reaching its decision.

Father’s Brief at 4 (unnecessary capitalization omitted).

      At the outset, we address whether Father’s failure to file his Rule

1925(b) concise statement with his notice of appeal, as required by Rule

1925(a)(2)(i), results in waiver of his issue. We determine it does not. In In

re K.T.E.L., 983 A.2d 745 (Pa. Super. 2009), we ascertained that, where the

party’s failure to strictly comply with Rule 1925(a)(2)(i) does not prejudice

the other parties in the case, we need not quash or dismiss the appeal. Id.

at 748. See also C.M. v. M.M., 215 A.3d 588, 590 n.5 (Pa. Super. 2019)



                                     - 19 -
J-S18010-22



(similar); R.S. v. T.T., 113 A.3d 1254, 1256 n.1 (Pa. Super. 2015) (similar).

Here, Mother has not alleged that she has suffered any prejudice due to

Father’s violation of Rule 1925(a)(2)(i).3         Accordingly, we proceed to the

merits of Father’s appeal.

        We apply the following scope and standard of review to Father’s issue:
           The appellate court is not bound by the deductions or
           inferences made by the trial court from its findings of fact,
           nor must the reviewing court accept a finding that has no
           competent evidence to support it…. However, this broad
           scope of review does not vest in the reviewing court the duty
           or the privilege of making its own independent
           determination…. Thus, an appellate court is empowered to
           determine whether the trial court’s incontrovertible factual
           findings support its factual conclusions, but it may not
           interfere with those conclusions unless they are
           unreasonable in view of the trial court’s factual findings; and
           thus, represent a gross abuse of discretion.

        Moreover,

           On issues of credibility and weight of the evidence, we defer
           to the findings of the trial court who has had the opportunity
           to observe the proceedings and demeanor of the witnesses.

           The parties cannot dictate the amount of weight the trial
           court places on evidence. Rather, the paramount concern
           of the trial court is the best interest of the child. Appellate
           interference is unwarranted if the trial court’s consideration
           of the best interest of the child was careful and thorough,
           and we are unable to find any abuse of discretion.

        The test is whether the evidence of record supports the trial
        court’s conclusions.

C.M., 215 A.3d at 591 (cleaned up).



____________________________________________


3   Mother has not filed an appellate brief.

                                          - 20 -
J-S18010-22



      It is well-established that “[t]he primary focus in any custody case is

the best interests of the child. The best-interests standard, decided on a case-

by-case basis, considers all factors that legitimately have an effect upon the

child’s physical, intellectual, moral, and spiritual well-being.”   Id. (cleaned

up). Further, “trial courts are required to consider all of the factors listed in

[23 Pa.C.S. §] 5328(a) … when entering a custody order.” Id. (cleaned up).

Section 5328(a) provides:
      (a) Factors.--In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

         (1) Which party is more likely to encourage and permit
         frequent and continuing contact between the child and
         another party.

         (2) The present and past abuse committed by a party or
         member of the party’s household, whether there is a
         continued risk of harm to the child or an abused party and
         which party can better provide adequate physical
         safeguards and supervision of the child.

         (2.1) The information set forth in section 5329.1(a) (relating
         to consideration of child abuse and involvement with
         protective services).

         (3) The parental duties performed by each party on behalf
         of the child.

         (4) The need for stability and continuity in the child’s
         education, family life and community life.

         (5) The availability of extended family.

         (6) The child’s sibling relationships.

         (7) The well-reasoned preference of the child, based on the
         child’s maturity and judgment.



                                     - 21 -
J-S18010-22


        (8) The attempts of a parent to turn the child against the
        other parent, except in cases of domestic violence where
        reasonable safety measures are necessary to protect the
        child from harm.

        (9) Which party is more likely to maintain a loving, stable,
        consistent and nurturing relationship with the child
        adequate for the child’s emotional needs.

        (10) Which party is more likely to attend to the daily
        physical, emotional, developmental, educational and special
        needs of the child.

        (11) The proximity of the residences of the parties.

        (12) Each party’s availability to care for the child or ability
        to make appropriate child-care arrangements.

        (13) The level of conflict between the parties and the
        willingness and ability of the parties to cooperate with one
        another. A party’s effort to protect a child from abuse by
        another party is not evidence of unwillingness or inability to
        cooperate with that party.

        (14) The history of drug or alcohol abuse of a party or
        member of a party’s household.

        (15) The mental and physical condition of a party or
        member of a party’s household.

        (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     Here, the trial court considered the Section 5328(a) factors as follows:
     [The f]irst factor that is considered is which party is more likely to
     encourage and permit frequent and continuing contact between
     the child and another party. In regards to Mother, she is openly
     hostile to Father and this is also in front of … [C]hildren and
     everyone, I guess the general public even. [Mother] does not
     seem to care about the [e]ffect this has on … [C]hildren and she
     has not made it easy for … Father to see … [C]hildren. In regards
     to Father, [Mother’s] complaint is Father is slow to respond to
     Mother on matters[;] however[,] there is no indication that Father
     inhibits or interferes with [Mother’s] contact with … [C]hildren.
     This factor favors … Father.


                                    - 22 -
J-S18010-22


     [The n]ext factor[] [is] the present and past abuse committed by
     either party or a member of the parties’ household, [and] whether
     there is a continued risk of harm to the children or an abused
     party. In regards to Mother[,] there [are] no reports of [Mother]
     abusing … [C]hildren[;] concerns are with her housing and with
     verbal altercations with her paramour, [T.K.] Some instances
     have been out of control. The incident regarding the truck window
     is one of those examples. Regardless of who owns the truck, if
     someone’s breaking out a window out of an argument, things are
     getting out of control. In regards to Father, [Mother] made a
     vague allegation regarding Father and Mother when they were
     together, however[,] nothing specific was given, no evidence that
     Father was physical with Mother, and the allegations in regards to
     Father and [H.W.] have not been substantiated. And [in] regards
     to their interactions currently, Mother has been the aggressor
     towards Father during the exchanges. This factor does not favor
     either party.

     The parental duties performed by each party on behalf of the child.
     The [c]ourt believes that both parties are able and have met the
     needs of … [C]hildren. It does seem from the information
     provided to the [c]ourt[,] through text messages provided by both
     Mother and Father[,] that Mother has a more hands[-]off
     approach in believing … [C]hildren should be somewhat more
     responsible even though they are [of a very] young age. I do not
     find that particular factor to be informative or to favor either party.

     The need for stability and continuity in the child’s education,
     family life and community life. [Mother’s] life is somewhat
     chaotic. … [C]hildren perceive the tension that exists between
     [Mother] and her paramour. They express concern for Mother.
     They express th[e] concern that either [Mother] would be hurt or
     [Mother] would end up in jail. I believe this is a sincere thought
     from them, whether it’s accurate or not is somewhat irrelevant,
     it’s what they perceive because they have … concerns for Mother,
     they care for her. … [T]hey reflect [that] they feel instability in
     her house. There’s also concerns with [Mother’s] housing[,] that
     it was insufficient based on space needs. I know Mother is
     relocating and that creates a little bit of a question mark as to
     what the housing will be for … [C]hildren going forward. In
     regards to Father’s household, it appears to be stable, more
     routine, [and] less chaotic. This factor does favor Father.




                                     - 23 -
J-S18010-22


     The availability of the extended family. Both parents have family
     support locally[,] and both of them have good relationships with
     … [C]hildren[,] so this factor does not favor either party.

     The child’s sibling[] relationships. … [C]hildren all expressed a
     desire to be around each other and care for each other. This
     supports that this [o]rder should bring … [C]hildren together and
     have them spend more time together. This does not necessarily
     favor either party.

     [The n]ext factor[] [is] the well[-]reasoned preference of the
     children based on the children’s maturity and judgment. Speaking
     with … [C]hildren helped me better understand them, their
     connection to each other, [and] their connections to Mother and
     Father. However[,] they are too immature to provide a well[-
     ]reasoned preference for Mother or Father[,] so this [factor] …
     does not favor either party.

     The attempts of a parent to turn the child against the other parent.
     [Mother] is openly hostile towards Father, [and] this has
     negatively impacted … [C]hildren’s view of Father. In regards to
     Father, there’s no indication that … [C]hildren have a bad
     impression of [Mother] and that Father created a bad impression.
     … [C]hildren simply express concern for Mother, not a dislike for
     Mother. This factor does favor Father.

     Which party is more likely to maintain a loving, stable, consistent,
     nurturing relationship with the children[,] adequate for the
     children’s emotional needs. … [C]hildren are attached to both
     Mother and Father[,] with a[n] exception of the issues right now
     with [H.W.,] I’ll address that later though. There [are] concerns
     with stability with Mother’s household, the obvious conflict
     between [Mother’s paramour (T.K.)] and Mother[,] as …
     [C]hildren recognize it. The testimony by both Mother and [T.K.]
     supports that. This factor does slightly favor … Father.

     Which party is more likely to attend to the daily, physical,
     emotional, developmental, educational and special needs of the
     children. Mother has a more laid[-]back approach and indicates
     that she feels … [C]hildren are capable or should be more
     responsible for their own follow[-]through on matters with less
     oversight. … [C]hildren are very young and that does … give me
     a little concern. Father is more attentive to the needs to prompt
     and oversee … [C]hildren because of their age. This factor does
     slightly favor Father. The proximity of the residences of the
     parties is the next factor[, which] is not relevant in this matter.

                                    - 24 -
J-S18010-22


     The parties are close enough together that this does not play a
     major impact and does not favor either party.

     Each parties’ availability to care for the child or ability to make
     appropriate child care arrangements. I believe each of them are
     capable of caring for … [C]hildren themselves and also have
     adequate support from family to meet these needs so I do not find
     this factor to favor either party.

     The next factor, the level of conflict between the parties and the
     willingness to cooperate with one another. This is a recurring
     theme. Mom is belligerent towards Father, her own exhibit
     indicates her behavior is harassing, demeaning and immature
     towards Father, [and] this is based upon what Mother asked me
     to review. There’s no evidence from those documents or any
     others that Father … does reciprocate[;] he is not the source of
     the current conflict. Regardless of what may have occurred when
     the parties were together, Father is not the current source of
     conflict. Mother, it’s very apparent, is that source. This factor
     does favor Father.

     Next factor, the history of drug and alcohol abuse of a party or
     member of a parties’ household. No claims were made regarding
     either party concerning alcohol or drug use, there was nothing
     substantiated or put forth to question either party on this so the
     [c]ourt does not find this to favor either party.

     The next factor[:] the mental and physical condition of a party or
     a member of a parties’ household. [Mother’s] behavior raises
     some major concern with the [c]ourt that there’s something going
     on here that’s undiagnosed and should be addressed. Nothing …
     similar has been raised for Father. The [c]ourt does find this issue
     to slightly favor Father at this time.

     Then[,] there’s a category under other relevant factors and
     probably one of the major issues in this case is [H.W.’s] mental
     health and behaviors. It is apparent to the [c]ourt[,] through
     what’s been testified to and my interactions with [H.W.], [that] he
     needs professional help. He needs more than what he’s getting
     now[,] and it’s important that the parents, and in particular
     Mother, stays out of the way and allows the professionals to assist
     him.

     Based on all these factors, the majority of the factors favor
     Father[,] and Mother’s behavior towards Father is detrimental to
     … [C]hildren. The [c]ourt is concerned that if Mother does not

                                    - 25 -
J-S18010-22


     change her behavior[,] that … [C]hildren will be negatively
     impacted. However, … [C]hildren are bonded to Mother[,] and
     there is value in giving Mother an opportunity to correct the
     behaviors and maintain the bond. However, Mother’s behaviors
     must change or she faces the possibility of losing significant time
     with her [C]hildren.

     The [c]ourt is very concerned when it comes to [H.W.’s] mental
     health[,] and therefore[,] the [c]ourt is ordering that [H.W.]
     undergo a behavioral health evaluation with Dr. Denise Feger.
     Mother and Father shall not be present for the initial evaluation
     but shall participate in the evaluation process as directed by Dr.
     Feger.     The [c]ourt is directing that either [M]aternal
     [G]randmother or [M]aternal [G]randfather will be the individual
     who transports [H.W.] for this evaluation. However, neither of
     them shall be present in the room during the evaluation and may
     remain at the property but shall not insist on being in the room
     when he’s being evaluated.

     Additionally, Mother shall undergo a similar evaluation by Dr.
     Feger. At the conclusion of the evaluations[,] Dr. Feger shall issue
     a report to this [c]ourt for the recommendation on the time
     schedule and steps for the restarting of Father’s custodial time
     with [H.W]. Upon receipt of the report, [the c]ourt will schedule
     a conference for the purpose of the [c]ourt issuing a schedule for
     Father’s custody time to be reinstated with [H.W].

     Dr. Feger shall report to the [c]ourt if either Mother or Father shall
     fail to cooperate in scheduling or participating in the ordered
     evaluations. If a party interferes with the evaluation process, the
     [c]ourt may take action to adjust their custodial time including the
     reduction of that party’s time with … [C]hildren.

     It is the [c]ourt’s intention to reinstate Father’s custodial time with
     [H.W]. However[,] until Dr. Feger’s report is submitted to the
     [c]ourt and the [c]ourt holds the conference, the parties shall
     share physical custody as follows:

     They will have 50/50 custody of [A.W.], [M.W.,] and [J.W.,] with
     the exchanges taking place at the current time and location, either
     [M]aternal [G]randmother or [M]aternal [G]randfather shall
     conduct the exchanges on behalf of Mother. Mother and [T.K.]
     shall not be present during the exchanges. Mother shall have
     primary custody of [H.W.] until the report and conference are
     scheduled[,] and the [c]ourt has an opportunity to implement a


                                     - 26 -
J-S18010-22


      new schedule for [H.W]. The intention is for [H.W.] to resume to
      a 50/50 custody arrangement between the parents.

      Mother and Father shall use the app known as APPCLOSE for all
      communication. It is expected the conversation will be solely
      limited to custody matters and … [C]hildren’s well[-]being.
      Belittling, badmouthing of either parent[,] is not acceptable and
      will not be tolerate[d;] it will be grounds for contempt. If it
      continues onward[,] it will be grounds to subject modifications to
      your custody order. It needs to stop.

N.T., 12/10/21, at 2-10.

      Further, in its written December 16, 2021 order, the trial court

reiterated that,
      [i]t is clear to the [c]ourt that Mother exhibits open hostility
      toward Father even in the presence of … [C]hildren, and this
      hostility has negatively impacted … [C]hildren. Mother states that
      her hatred for Father comes, in part, from Father’s alleged abuse
      of [H.W]. However, this abuse has never been substantiated. The
      [c]ourt is concerned that Mother may have an undiagnosed mental
      health condition and her behavior has been significantly
      detrimental to [H.W.], who is now in need of professional help. If
      Mother does not change her behavior, … [C]hildren may be further
      impacted and Mother risks losing significant custody time in the
      future if this occurs. However, … [C]hildren are bonded to Mother
      and there is value in giving Mother an opportunity to correct her
      behaviors and maintain those bonds.

Order, 12/16/21, at 1.

      On appeal, Father argues that the trial court “entirely disregarded the

factors.” Father’s Brief at 14. He says that the custody factors designed to

determine the best interests of Children favored him, and that therefore, “the

best interests of … [C]hildren would have been met by awarding Father

primary custody of … [C]hildren.” Id. at 15. Moreover, he complains that the

trial court solely denied his request for primary physical custody on the basis

that Children were bonded to Mother, but asserts that “[t]here is no factor

                                    - 27 -
J-S18010-22



relating to the bond between [the] parent and child.” Id. He also claims that

any bond Children have with Mother could have been maintained with Mother’s

receiving partial physical custody. Id. at 16.

      To support his argument, Father relies on W.C.F. v. M.G., 115 A.3d 323

(Pa. Super. 2015). In that case, despite multiple findings that pointed to an

award of primary physical custody to the father, the trial court awarded the

mother primary physical custody and the father partial physical custody. Id.

at 324.   In doing so, the trial court ascertained that — while the factual

findings favored the father more than the mother — because the father had

not been the primary custodian to date, “a change in primary custody would

be disruptive for the child, particularly because it would mean placement in

child care rather than with a family member during the week.” Id. at 329-30

(emphasis and citation omitted).

      After the father appealed, we vacated the trial court’s order, concluding

that the trial court’s “determination that [the m]other be awarded primary

physical custody is unreasonable in light of its own factual findings which are

amply supported in the record.” Id. at 324 (citation omitted). We elaborated

that, “[w]here a court makes findings consistently in favor of custody in one

party, and then awards custody to the other party, it must provide valid

reasoning to support that decision.” Id. at 331. We determined that the trial

court’s reasoning did not justify its decision, where “the fact that [the f]ather

has not been [the] primary custodian to date is, first, a function of [the

m]other’s unilateral unreasonable decisions, and second, not a basis for

                                     - 28 -
J-S18010-22



denying him primary custody where all factors point otherwise.” Id. at 330.

We also noted that “[c]hanges in custody schedules will invariably disrupt a

child’s routine[,]” and observed that the trial court had specifically found that

the father could obtain appropriate child care and that such child care would

benefit the child’s social development. Id. at 330, 331.

      In addition, in W.C.F., we pointed out that the trial court had found that

mother attempted to alienate the child from the father, allowed the maternal

grandmother to exert a negative influence, refused to cooperate with the

father, and had made repeated allegations of abuse against the father that

were determined to be incredible by the trial court. Id. at 331-32. All of

these factors, we said, “would outweigh retaining primary custody with [the

m]other absent a compelling rationale evidenced by the trial court.” Id. at

332. Thus, we ultimately opined that, “[a]lthough the court’s findings are

supported in the record, its conclusions are unreasonable in light of these

findings. Because the majority of the statutory best interest factors favor [the

f]ather, we conclude that the court’s order was not based on a reasoned

consideration of those factors.” Id. at 331. We therefore vacated the trial

court’s order and remanded for entry of an order consistent with the trial

court’s findings and this Court’s decision. Id. at 332.

      We reach the same conclusion here; that is, the trial court’s conclusions

are unreasonable in light of its factual findings. The trial court found that the

custody factors either weighed in favor of Father or were neutral; none of the

factors weighed in favor of Mother. See N.T., 12/10/21, at 8 (the trial court’s

                                     - 29 -
J-S18010-22



indicating that “the majority of the factors favor Father”). In addition, the

trial court determined that Mother is hostile towards Father even in the

presence of Children, and that this hostility has already negatively impacted

Children.   Order, 12/16/21, at 1. The trial court likewise ascertained that

Mother’s “behavior has been significantly detrimental to [H.W.], who is now

in need of professional help.” Id.; see also N.T., 12/10/21, at 8 (the trial

court’s opining that “Mother’s behavior towards Father is detrimental to …

[C]hildren”). Nevertheless, the trial court found that Children are bonded to

Mother and that she should be given an opportunity to correct her behaviors.

Order, 12/16/21, at 1.

      While we recognize the importance of maintaining the parent-child bond

and extending second chances, we do not deem this rationale compelling

enough to justify the trial court’s decision, where the statutory factors strongly

point to Father’s receiving primary physical custody of Children. See W.C.F.,

115 A.3d at 332 (“While prudence dictates that this Court exercise its

authority sparingly in a child custody case, we are not powerless to rectify a

manifestly unreasonable custody order.”). Most children are bonded to their

parents, but such bonds cannot cause us to blatantly ignore what is in the

best interests of the child, particularly where a parent’s behavior has been

deemed detrimental to a child. As we set forth above, “[t]he primary focus

in any custody case is the best interests of the child.       The best-interests

standard, decided on a case-by-case basis, considers all factors that

legitimately have an effect upon the child’s physical, intellectual, moral, and

                                     - 30 -
J-S18010-22



spiritual well-being.” C.M., 215 A.3d at 591 (cleaned up; emphasis added);

see also id. (stating that “the paramount concern of the trial court is the

best interest of the child”) (citation omitted; emphasis added). Further, as

Father discerns, Children’s bond with Mother can be supported by her

receiving partial physical custody of them. As far as giving Mother a chance

to redeem herself, if she follows through with correcting her behavior, she can

always seek modification of the custody order in the future. Cf. W.C.F., 115

A.3d at 331 (“[D]ue to the lack of cooperation [by the mother] cited by the

trial court, awarding primary physical custody to [the] father might be of

significant benefit to [the c]hild at this time, and might make [the] mother

realize that her lack of cooperation and attempts at alienation will not be

rewarded by this Court.”).

      Accordingly, we vacate the trial court’s order to the extent it awarded

Mother physical custody of A.W., M.W., and J.W., on a week-on/week-off

basis, and remand for the trial court to fashion an order giving Father primary

physical custody of them, with Mother receiving partial physical custody.

Furthermore, with respect to H.W., Mother shall continue to have sole physical

custody of H.W. until such time as his counselor evaluates his behavioral

health and issues a report recommending a time schedule and steps for

restarting Father’s custodial time with H.W., with the intent being that H.W.

will eventually be on the same schedule as the other Children.




                                    - 31 -
J-S18010-22




     Order vacated. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                 - 32 -